Citation Nr: 0320312	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
electrical shock manifested by a disability of the left upper 
extremity.

2.  Entitlement to an increased evaluation for a psychiatric 
disability, rated as 30 percent disabling, effective from 
March 2000, and as 10 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1975 to October 
1975, from May 1976 to April 1980, and from December 1981 to 
February 1984.

This appeal came to the Board of Veterans' Appeals (Board) 
from June 1998 and later RO rating decisions that denied 
service connection for residuals of electrical shock 
manifested by a disability of the left upper extremity and 
increased the evaluation for the psychiatric disability from 
10 to 30 percent, effective from March 2000.  In 2002, the 
Board undertook additional development of these issues, 
pursuant to authority under 38 C.F.R. § 19.9(a)(2) (2002).  
Subsequently, VA medical reports of the veteran's treatment 
from 2000 to 2003, and of his examinations in March 2003 were 
received.

The issue of entitlement to an increased evaluation for the 
psychiatric disability, rated 30 percent disabling, effective 
from March 2000, and as 10 percent disabling prior to that 
date, will be addressed in the remand section of this 
decision.


FINDING OF FACT

The veteran's neurological disorder of the left upper 
extremity is causally related to an electric shock in 
service.


CONCLUSION OF LAW

Left arm brachialgia with left hand numbness was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for residuals of electrical shock 
manifested by a disability of the left upper extremity, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any disability of the left 
upper extremity.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board is also granting service 
connection for the claimed condition in this decision.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

Factual Background

The veteran had active service from July 1975 to October 
1975, from May 1976 to April 1980, and from December 1981 to 
February 1984.

Service medical records reveal that the veteran was seen in 
February 1983.  It was noted that he had received an electric 
shock and had complaints of numbness to the first digits of 
both hands.  No significant abnormalities were found.  The 
assessment was rule out mild shock trauma.  

VA medical records shows that the veteran was treated and 
evaluated for various conditions from 1997 to 2003.  The more 
salient medical reports related to the claim being considered 
in this appeal are discussed below.

The veteran underwent a VA neurological examination in May 
2000.  He gave a history of electric shock injury in service.  
There were no complaints related to a disability of the left 
upper extremity and such a disability was not found.

A VA report shows that the veteran had a MRI (magnetic 
resonance imaging) scan of the cervical spine in May 2002.  
The impressions were mild degenerative changes with small 
marginal osteophytes in the mid cervical spine with no 
evidence of herniated discs and with normal spinal canal and 
neural foramina; and slightly wider interspinous space 
between C6 and C7 and T1.

The veteran testified before the undersigned sitting at the 
RO in September 2002.  His testimony was to the effect that 
he sustained an electric shock in service that caused a 
disability of the left upper extremity.

A VA report shows that the veteran underwent studies of the 
left median and ulnar nerves in 2000 as well as EMG 
(electromyography) of selected muscles.  The nerves studies 
revealed normal onset latency, amplitude, and conductions 
velocities.  The EMG revealed no electrophysiological 
evidence of bilateral median mononeuropathy and no evidence 
of left cervical radiculopathy.

The veteran underwent a VA neurological examination in March 
2003 pursuant to development undertaken by the Board in order 
to determine the nature and extent of any neurological 
disability of the left upper extremity and to obtain an 
opinion as to the etiology of any such disability found.  The 
diagnosis was left arm brachialgia and left hand numbness of 
unclear etiology.  The examiner who reviewed the veteran's 
medical history opined that the left hand disability was at 
least as likely as not related to the veteran's electric 
shock in service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The service medical records show that the veteran sustained 
an electric shock in 1983 that affected the first digit of 
his left hand.  A disability of the left hand or left upper 
extremity was not found in service.  The post-service medical 
records do not indicate the presence of a disability of the 
left upper extremity until the 2000's.  In March 2003, the 
veteran underwent a VA neurological examination that 
demonstrated left arm brachialgia and left hand numbness of 
unknown etiology, and the examiner opined that the left hand 
disability was at least as likely as not related to the 
veteran's electric shock injury in service.  This medical 
opinion supports the veteran's testimony that the electric 
shock he sustained in service caused a disability of the left 
upper extremity, and there is no medical evidence in the 
record to refute the medical opinion of the examiner who 
conducted the March 2003 VA neurological examination.  

In view of the above, the Board finds that the evidence 
supports granting service connection for left arm brachialgia 
with left hand numbness.  Hence, the claim for service 
connection for a disability of the left upper extremity is 
granted.



ORDER

Service connection for left arm brachialgia with left hand 
numbness is granted.


REMAND

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In 2002, the Board requested VA medical records and a 
psychiatric examination of the veteran in compliance with 
VA's duty to assist the veteran in the development of his 
claim for an increased evaluation for the psychiatric 
disability.  The requested evidence was received.

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003) held that the Board may not 
adjudicate a claim based on any new evidence it obtains 
unless the veteran waives initial consideration of such 
evidence by the RO.  VAOPGCPREC 1-2003.  Such a waiver has 
not been received with regard to the evidence obtained by the 
Board.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed to substantiate 
his claim for an increased evaluation for 
the psychiatric disability.  This notice 
should advise him of the evidence that he 
must submit and of the evidence VA will 
attempt to obtain.

2.  After the above development, the RO 
should review the claim for an increased 
evaluation for the psychiatric 
disability.  This review should consider 
all the relevant evidence received since 
the most recent supplemental statement of 
the case sent to the veteran.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



